Citation Nr: 1621345	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-08 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether the request for waiver of recovery of overpayment (overpayment 1) of
VA nonservice-connected pension in the original amount of $16,280 was timely filed. 

2. Entitlement to waiver of recovery of overpayment (overpayment 2) of
nonservice-connected VA pension in the original amount of $14,486.66.

3.  Eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Appellant had active service from August 1946 to May 1949, but it is not clear
whether the service was under the Armed Forces Voluntary Recruitment Act of
1945, Pub. L. No. 190 § 14 (1945), 38 C.F.R. § 3.40(b) or active duty as defined by
38 C.F.R. § 3.6(b).

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of the determinations on overpayment in October 2001 (overpayment 1) and in October 2003 (overpayment 2) of the Committee of Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, as well as a July 2011 rating decision on eligibility for nonservice-connected pension of the RO in Manila, The Republic of the Philippines.

In September 2012, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As noted in the Board's previous remand, in a rating decision in June 1995, the RO granted the appellant VA nonservice-connected pension. The RO accepted as qualifying service a "Certification of Military Service" in the Army of the United States, from August 1946 to May 1949, which was issued by the National Personnel Records Center (NPRC) in October 1991, which suggests that the certification vas considered evidence of active duty under 38 C.F.R. § 3.6(b).  A similar document was issued by the NPRC in December 2009.

In January 2011, the appellant applied again for nonservice-connected pension as pension had been previously terminated apparently in 2008.

In a rating decision in July 2011, the Manila RO denied the pension claim, because the RO found that the Appellant served in the [New] Philippine Scouts from August
1946 to July 1949. Under 38 C.F.R. §3.40, such service does not legal entitled the person to VA pension. The RO accepted as qualifying service a "Certification of
Military Service" in the Army of the United States, from August 1946 to May 1949, which was issued by the National Personnel Records Center (NPRC).

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or
Discharge from Active Duty, or original Certificate of Discharge, without verification from, the appropriate service department if the evidence meets the following conditions: the evidence is a document issued by the service department; the document contains needed information as to length, time and character of service; and in the opinion of VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

Specifically, 38 C.F.R. § 3.203(c), requires VA to verify from the "service department" when a claimant has not submitted the requisite documents to establish that he or she is a veteran for VA benefits purposes.  

In the September 2012 remand, the Board determined that, as two different ROs relying on the same document, the "Certification of Military Service," reached contradictory conclusions, that is, one granting pension and the other denying pension, the document failed to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service, because the document on its face fails to contain the required information for the purpose of determining eligibility for pension.

The Board instructed in the remand that the AOJ request verification of service from the U.S. service department to determine whether the appellant's service from August 1946 to July 1949 was service as a Philippine Scout under the Armed
Forces Voluntary Recruitment Act of 1945, Pub, L No. 190 § 14 (1945) or active duty with the United States Army.

Following the Board's remand, the RO submitted a Personnel Information Exchange System (PIES) request seeking verification of whether the appellant had military service.  PIES is an application that manages requests for veteran information from records stored at National Personnel Records Center (NPRC) or maintained by individual branches of service.  A PIES response was received in October 2013 indicated that the appellant's records were likely destroyed in a 1973 fire at the NPRC.  There were no separation documents available to verify active duty dates and character of discharge.  The NPRC indicated that the appellant served from August 1946 to May 1949 as a Philippine Scout, and that this information was obtained from unspecified "alternate records sources."  There is no indication that the RO sought to verify the appellant's service from the relevant service department as instructed. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Recently, the Court of Appeals for Veterans Claims (Court) specifically addressed the distinction between service departments and external archiving agencies, such as NPRC and the National Archives and Records Administration confirmed that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department. Tagupa v. McDonald, 27 Vet. App. 95 (2014).

Moreover, in December 2015, the appellant submitted an updated copy of the "Certification of Military Service" dated in August 2015 that showed service in the Army of the United States Philippine Scouts.  The appellant pointed out that the Philippine Scout notation was not included on previous version of this certificate.

Given the foregoing, the Board believes that additional remand is warranted to attempt to verify the appellant's service from the relevant service department.

With respect to the claim for waivers of recovery of overpayment, in a June 2015 administration decision, the RO determined that the creation of the debt was due to administrative error, as the appellant did not have eligible service as a Philippine Scout to receive pension benefits in the first instance.  The RO subsequently determined in a Supplemental Statement of the Case that this decision rendered the issues of entitlement to waivers of recovery of overpayment moot.  

However, given that the appellant's eligibility for nonservice-connected pension benefits is being remanded for additional development, these matters are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues that are so closely tied that a final Board decision cannot be rendered unless both are adjudicated).  Accordingly, these matters must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct the appropriate development to verify whether the appellant had service as a Philippine Scout under the Armed Forces Voluntary Recruitment Act of 1945, Pub, L. No. 190 § 14 (1945) or active duty with the United States Army, to specifically include verification of service by an appropriate United States service department.  All efforts to obtain the requested records and any response received should be documented in the claims file.  

2.  If the record documents that the appellant is not
entitled to VA nonservice-connected benefits,
determine the effect on the appellant's VA indebtedness, if any.

3.  After completing any other indicated development, the AOJ should readjudicate the appellant's claims. If the benefits sought on appeal are not granted, the appellant should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




